Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharon H. McLaughlin appeals the district court’s order denying her motion to amend her complaint, dismissing her claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e to 2000e-17 (West 2003 & Supp.2012), and compelling arbitration pursuant to the terms of her employment contract with the defendant. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and affirm for the reasons stated by the district court. McLaughlin v. Inmar, Inc., No. 1:11-cv-00983-CCE-LPA (M.D.N.C. Feb. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.